DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 8, the prior art of record does not teach nor suggest in the claimed combination a magnetic core comprising: a columnar core portion that is disposed inside a cylindrical coil and overlaps with an arrangement region of the coil in a radial direction; a cylindrical yoke portion that is disposed outside the coil and overlaps with the arrangement region of the coil in the radial direction; an opposed portion that is connected to the core portion, does not overlap with the arrangement region of the coil in the radial direction, and is opposed to the core portion in an axial direction; and a non-opposed portion that is connected to the opposed portion, does not overlap with the arrangement region of the coil in the radial direction, and is not opposed to the core portion in the axial direction, wherein at least the whole of the core portion comprises a high magnetic flux density material that has a magnetic flux density higher than that of a general magnetic material, the general magnetic material is a magnetic material having a saturated magnetic flux density of 2.0 T or less, the opposed portion comprises the high magnetic flux density material, [[and]] at least an inner part connected to the opposed portion in the non-opposed portion comprises the high magnetic flux density material the non-opposed portion includes an inner part connected to the opposed portion and an outer part disposed on the outer side of the coil relative to the inner part, and the inner part comprises the high magnetic flux density material and the outer part comprises the general magnetic material.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 14, the prior art of record does not teach nor suggest in the claimed combination a magnetic core comprising: a columnar core portion that is disposed inside a cylindrical coil and overlaps with an arrangement region of the coil in a radial direction; and a cylindrical yoke portion that is disposed outside the coil and overlaps with the arrangement region of the coil in the radial direction, wherein at least the whole of the core portion comprises a high magnetic flux density material that has a magnetic flux density higher than that of a general magnetic material, the general magnetic material is a magnetic material having a saturated magnetic flux density of 2.0 T or less, a yoke member forming the yoke portion includes a locking portion that is disposed in at least a part of the core member and outside the core member in an axial direction so that the core member forming the core portion is locked to the locking portion, at least a part of the core member includes a first slope that is inclined with respect to the axial direction, and the locking portion includes a second slope that is inclined with respect to the axial direction so as to contact with the first slope.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, filed 10/12/2021 with respect to claim 8 have been fully considered and are persuasive.  The previous rejection(s) of claim 8 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837